DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 03, 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 03, 2021.
Applicant's election with traverse of Species B in the reply filed on February 03, 2021 is acknowledged.  The traversal is on the ground(s) that the species are not independent or distinct and that there is no search burden.  This is not found persuasive because the species are independent or distinct because they represent materially different designs and modes of operation. Applicant is misinterpreting section 806.04(b) of the MPEP which states that a restriction is proper is any of the related species are not connected in any of design, operation or effect. Applicant is incorrect in that the species have to unconnected in all of design, operation and effect. Though the species have the same effect, as was discussed previously, they have are not connected in design and operation. Furthermore, applicant has not provided any evidence that a search burden exists. Furthermore, applicant incorrect in stating that claim 7 was generic. The specification does not disclose that the use of a metallic material in the form of a solid metal .
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 03, 2021.

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the metal material" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “the metal material” will be considered the same at the “metallic material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakrabarti et al (U.S. Patent # 8,715,439).
	In the case of claims 1 and 2, Chakrabarti teaches a process comprising a metallic material in the form of a metal/metallic foil sheet/reinforcing layer 30 on an edge/upper surface of a layer of ceramic matrix composite substrate 32 (Column 3 Lines 22-62 and Figures 3, 8 and 9). Chakrabarti further teaches having heated the metallic material 30 to fuse/bond the layers 30 and 32 together thereby diffusing the metallic material into the CMC layer/substrate (Column 4 Lines 42-57 and Column 5 Lines 35-40). Chakrabarti further teaches that the CMC layer/substrate comprised oxide-oxide CMC in the form of a CMC with alumina fiber in an aluminosilicate matrix (Column 3 Lines 10-22 and 63-67).
	As for claims 12 and 16, Chakrabarti teaches that the CMC substrate was a plurality of fiber layers 32 stacked on each other with the metallic material 30 on the edge of each respective fiber layer 32 and that the diffusion bonded the fiber layers 32 together (Column 3 Lines 23-35, Column 4 Lines 49-57).
	As for claims 13 and 14, Chakrabarti teaches that the fiber of the CMC comprised alumina fibers and that the matrix comprised alumina (Column 3 Lines 10-22).

Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al.
The teachings of Chakrabarti as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claim 15, Chakrabarti teaches that the heating was conducted in the range of 500 to 2200 ℉ (Column 5 Lines 30-34 and Column 6 Lines 1 and 4), which equals approximately 260 to 1204 ℃ which overlapped with the claimed range of 400 to 900 ℃. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 17, as was discussed previously, Chakrabarti teaches that the CMC layer/substrate comprised oxide-oxide CMC in the form of a CMC with alumina fiber in an aluminosilicate matrix (Column 3 Lines 10-22 and 63-67). However, Chakrabarti does not specifically teach that the metallic material comprised aluminum. Chakrabarti does teach that known interlayer metal for ceramics included aluminum (Column 1 Lines 37-39).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used aluminum for the metal of the reinforcing layer 30 of Chakrabarti because this was a known reinforcing metal in the art and therefore one of ordinary skill would have a reasonable expectation of success in the substitution.

Allowable Subject Matter














Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As was discussed previously, Chakrabarti taught a process wherein a solid metal layer was applied to the edge of an oxide-oxide CMC substrate and then heated to diffuse the metal into the CMC substrate. However, Chakrabarti did not fairly teach or suggest that the solid metal layer comprised attachment features with penetrated into the surface of the CMC substrate to attach the solid metal layer.
	Semmes (U.S. Patent # 7,802,799) teaches a method for joining a metallic member to a CMC substrate wherein the metallic member was a solid metal layer having attachment features in the form of studs which penetrated the substrate to attach the metallic member to the substrate. However, Semmes did not fairly teach or suggest a step of heating the metallic member to diffuse the metal material into an oxide-oxide MC substrate.

Conclusion
	Claims 1, 2, 4 and 12 through 17 have been rejected. Claims 1, 3, 5 through 11 and 18 through 20 have been withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712